Case: 4:19-cr-00455-RWS Doc. #: 45 Filed: 03/04/20 Page: 1 of 5 PageID #: 119
                                                                                           fF§LED
                                                                                        MAR =4 2020
                                                                                       U.S. DISTRlcT COURT
                               UNITED STATES DISTRICT COURT                          EASTERN DISTRICT OF MO
                                                                                             ST. LOUIS
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
Plaintiff,                                     )
                                               )
v.                                             )      No. Sl-4:19-CR-00455-RWS-l
                                               )
DAVID LEROY SONTAG,                            )
                                               ),
Defendant.                                     )

                                SUPERSEDING INFORMATION

                                               COUNT I

        The United States Attorney charges that:

At all times pertinent to the charges in this indictment:

        1.     Federal law defined the term

               (a)     "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                       2256(1));

               (b)     "sexually explicit conduct" to mean actual or simulated--

                       (i)     sexual intercourse, including genital-genital, anal-genital, oral-

                               genital, oral-anal, whether between persons of the same or opposite

                               sex,

                       (ii)    bestiality,

                       (iii)   masturbation,

                       (iv)    sadistic or masochistic abuse, or
Case: 4:19-cr-00455-RWS Doc. #: 45 Filed: 03/04/20 Page: 2 of 5 PageID #: 120




                         (v)    lascivious exhibition of the genitals or pubic area of any person (18

                                U.S.C. §2256(2)(A));

               (c)       "computer" to mean an electronic, magnetic, optical, electrochemical or

                         other high speed data processing device performing logical, arithmetic or

                         storage :functions, including any data storage facility or communications

                         facility directly related to or operating in conjunction with such device.

                         (18 U.S.C.§ 2256(6));

                (d)      "child pornography" to mean any visual depiction, including any

                         photograph, film, video, picture, or computer or computer-generated

                         image or picture, whether made or produced by electronic, mechanical, or

                         other means, of sexually explicit conduct, where--

                         (A)    the production of such visual depiction involves the use of a minor

                                engaging in sexually explicit conduct; or

                         (C)    such visual depiction has been created, adapted, or modified to

                                appear that an identifiable minor is engaging in sexually explicit

                                conduct. (18 U.S.C.§2256(8)).

        2.     The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.     David Leroy Sontag previously pled guilty and was convicted on February 1,

1999, in St. Louis County, Missouri, of two felony counts of Forcible Sodomy.

       4.       On or about August 5, 2018, within the Eastern District of Missouri and

elsewhere,
 Case: 4:19-cr-00455-RWS Doc. #: 45 Filed: 03/04/20 Page: 3 of 5 PageID #: 121




                                  DAVID LEROY SONTAG,

the defendant herein, knowingly possessed images of child pornography that was produced using

materials that traveled in interstate foreign commerce, to wit: a Kindle, said Kindle being

produced outside Missouri and therefore having traveled in interstate and foreign commerce, and

said Kindle contained child pornography, including, but not limited to, the following:

               a.     "userdata(ExtX)/Root/media/O/Download/11(2).jpg," a graphic image file

                      that depicts, in part, a male engaged in sexual intercourse with a

                      prepubescent minor female;

               b.     "userdatea(ExtX)/Root/media/O/Download/17.jpg," a graphic image file

                      that depicts, in part, ·an infant minor female in a lascivious display of her

                      genitals;

               c.     "userdata(ExtX)/Root/media/O/Download/23(1).jpg," a graphic image file

                      that depicts, in part, an adult male in a lascivious display of his genitals

                      while straddling an infant minor with the infant minor touching the male's

                      penis;

               d.     "userdata(ExtX)/Root/media/O/Download/37(1).jpg," a graphic image file

                      that depicts, in part, a male engaged in sexual intercourse with a toddler

                      minor female;

               e.     "userdata(ExtX)/Root/media/O/Download/Iwlbuoe_kindlephoto-

                       132497451.jpg," a graphic image file that depicts, in part, a male inserting

                      his penis into the mouth of a prepubescent minor female;

               f.     "userdata(ExtX)/Root/media/O/Download/og2yyoF_kindlephoto-

                       132524574.jpg," a graphic image file that depicts, in part, two males in a
Case: 4:19-cr-00455-RWS Doc. #: 45 Filed: 03/04/20 Page: 4 of 5 PageID #: 122




                      lascivious display of their genitals, with their penises touching the face of

                      a prepubescent minor female; and

               g.     "userdata(ExtX)/Root/media/O/Download/WWbtOdd.jpg," a graphic

                      image file that depicts, in part, a prepubescent minor female in a lascivious .

                      display of her genitals and an object inserted in her vagina.

In violation of Title 18, United States Code, Sections 2252A(a)(5)(B).


                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney
 Case: 4:19-cr-00455-RWS Doc. #: 45 Filed: 03/04/20 Page: 5 of 5 PageID #: 123

UNITED STATES OF AMERICA                     )
EASTERN DISTRICT OF MISSOURI                 )




I, Colleen Lang, Assistant United States Attorney for the Eastern District of Missouri, being duly
sworn, do say that the foregoing information is true as I verily believe.




Subscribed and sworn before me this   <./#z day of March 2020.




                                                            By:#~b~N]
                                                                               .,
